Order, entered on July 23, 1964, so far as appealed from, unanimously reversed, on the law, the facts and in the exercise of discretion, with $30 costs and disbursements to the appellant, and the motion denied. Petitioner fails to allege sufficient facts to establish the existence of partiality on the part of the arbitrator or that any partiality contributed to the making of the award. (Matter of Goldens Bridge Colony [Cooper], 265 App. Div. 857.) The mere suggestion of partiality is not sufficient to require a hearing pursuant to CPLR 7511. Additionally, the issue having been raised and at least partially considered in the initial proceeding in which petitioner-respondent prevailed, and an appeal having been taken therefrom, the obligation was upon petitioner to defend the appeal. The matter then could and should have been litigated and disposed of. Moreover, subsequent to the determination of the prior appeal by this court (17 A D 2d 804, affd. 13 N Y 2d 776) petitioner moved for reargument and requested a hearing upon the same charges now presented at Special Term. This motion was denied (18 A D 2d 635). Concur — Breitel, J. P., Valente, Stevens, Eager and Bastow, JJ.